Nationstar Mtge., LLC v Vordermeier (2018 NY Slip Op 06753)





Nationstar Mtge., LLC v Vordermeier


2018 NY Slip Op 06753


Decided on October 10, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 10, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

SHERI S. ROMAN, J.P.
SANDRA L. SGROI
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2016-06131
2016-08534
 (Index No. 8342/12)

[*1]Nationstar Mortgage, LLC, respondent, 
vFrederick Vordermeier, appellant, et al., defendants.


Lester & Associates, P.C., Garden City, NY (Gabriel R. Korniman of counsel), for appellant.
Akerman LLP, New York, NY (Jordan M. Smith, Natsayi Mawere, and Ashley Miller of counsel), for respondent.
In an action to foreclose a mortgage, the defendant Frederick Vordermeier appeals from (1) an order of the Supreme Court, Nassau County (Thomas A. Adams, J.), entered July 9, 2015, and (2) an order of the same court entered February 5, 2016. The order entered July 9, 2015, inter alia, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against the defendant Frederick Vordermeier and an order of reference. The order entered February 5, 2016, upon, in effect, reargument, adhered to the prior determination in the order entered July 9, 2015.

DECISION & ORDER
Motion by the plaintiff to dismiss the appeals from the orders, on the ground that the right of direct appeal therefrom terminated upon the entry of the judgment of foreclosure and sale in the action. By decision and order on motion of this Court dated January 18, 2015, the motion was held in abeyance and referred to the panel of Justices hearing the appeals for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the submission of the appeals, it is
ORDERED that the motion is granted; and it is further,
ORDERED that the appeals from the orders are dismissed, without costs or disbursements.
The appeals from the orders entered July 9, 2015, and February 5, 2016, respectively, must be dismissed because the right of direct appeal therefrom terminated with the entry of the judgment of foreclosure and sale (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeals from the orders are brought up for review and have been considered on the separate appeal from the judgment of foreclosure and sale (see CPLR 5501[a][1]; Nationstar Mortgage, LLC v Vordermeier, _____ AD3d _____ [Appellate Division Docket No. 2017-02985; decided herewith]).
ROMAN, J.P., SGROI, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court